The Chancellor.
The court does not, ordinarily, and of course, interfere to compel the payment of solicitors’ fees. In certain cases 'such interference may be requisite, as where the committee becomes insolvent, and the costs would be lost unless made a charge upon the fund. Such was the case ex parte Price, (2 Ves, 407.;) and in the'case also of Barnsley v. Powell, (Amb, 102.,) the Chancellor declared, that the solicitor should stand in the place of the committee, so far as to enjoy the benefit of the committee’s lien on the estate, as to the costs of a suit prosecuted for the lunatic. The solicitor has his remedy by suit, for fees, in this, as in other cases. If the committee was before the court, asking a settlement of his trust, and to be discharged from his responsibility, and from the bond which the court had taken, the court would, undoubtedly, require these costs and charges to be previously paid. Here are no special reasons assigned for-this summary aid of the court, and the solicitor must be left to his ordinary remedy.
Motion denied.